Citation Nr: 1218457	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (hereinafter referred to as "PTSD").    


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1988. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2011, but the Veteran withdrew her request for a hearing by way of a November 2011 statement by her attorney.  

On February 28, 2012, the Board denied the Veteran's claim for service connection for a psychiatric disorder to include PTSD.  For the reasons discussed below, the Board vacates the February 28, 2012, Board decision and will remand the appeal for further development.  

The case is REMANDED to the RO.

As was noted in the February 2012 Board decision, the Veteran's attorney submitted argument in July 2011 raising a theory of entitlement to an increased rating for service-connected back disability.  This matter is not within the Board's jurisdiction and is referred to the RO for appropriate action.  
 

FINDING OF FACT

Evidence pertinent to the appeal decided in the February 28, 2012, Board decision was in VA's possession at the time of the decision, but not associated with the claims file and thus  not considered by the Board. 


CONCLUSION OF LAW

The criteria for vacating the February 28, 2012 Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.904 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

This vacatur is in part responsive to a motion filed by the Veteran's attorney in March 2012.  

In the February 2012 denial of the Veteran's claim for service connection for a psychiatric disorder to include PTSD, the Board did not address argument presented by the Veteran's attorney in a November 2011 statement or attached reports from an April 2010 visit to a VA mental hygiene clinic.  These documents were in the possession of VA at the time of the February 2012 Board decision, but not associated with the claims file at the time of this decision.  Accordingly, the Board finds that there was evidence and argument that materially and substantially affected the disposition of the Veteran's claim that was not considered in the Board's prior adjudication of the Veteran's appeal.  

Given the above, the Board finds that the February 2012 Board decision denied the Veteran due process and that the decision must therefore be vacated.


ORDER

The February 28, 2012, Board decision that denied entitlement to service connection for a psychiatric disorder to include PTSD is vacated. 



REMAND

The April 2010 treatment reports included the recommendation that the Veteran be provided with additional mental health care, thus suggesting the possibility that there may be additional VA records pertinent to the claim which are not associated with the claims file.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R.§ 3.159(c)(2)(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel).

As a result of this remand action, the Veteran will have the benefit of having the RO initially review all of the new evidence of record as well as the additional argument offered by the representative.  See DAV, et. al. v. Secretary of Veterans Affairs, 419 F.3d 1317, 1319 (Fed. Cir. 2005).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the claims file any VA clinical records pertaining to mental health treatment of the Veteran that are not currently of record, to specifically include any records dated after April 2010.  

2.  After completion of the above, the RO should review the claims file, to include any records obtained as result of the development requested.  After undertaking any additional development deemed necessary, the RO should then determine whether the claim may be granted.  This determination should include consideration of, as posed by the Veteran's attorney in his November 2011 statement, whether the Veteran's current psychiatric disorder is the "same condition" noted in service treatment reports dated in November 1988 reflecting treatment for chest pain and heart palpitations attributed to "stress/emotion" after an "emotional conversation" on the telephone and the history at separation of frequent trouble sleeping and depression or excessive worry and the notation at that time that the Veteran stutters when extremely nervous/upset.  

If the claim remains denied, the RO should furnish the Veteran and her attorney with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


